52 N.Y.2d 1022 (1981)
Anthony Watson et al., Appellants,
v.
State of New York, Respondent. (Claim No. 59054.)
Court of Appeals of the State of New York.
Argued January 16, 1981.
Decided February 24, 1981.
Howard Karger for appellants.
Robert Abrams, Attorney-General (Vernon Stuart and Shirley Adelson Siegel of counsel), for respondent.
Concur: Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER.
Order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (77 AD2d 871).